Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The light having a broader spectra in claim 28 lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 4,320.939).
Mueller teaches ordinary radiant energy, such as that provided by the sun, is normally grouped into three regions, the near ultraviolet (about 300-400 nm), the visible (about 400-700 nm) and the near infrared (about 700-4000 nm). See col. 1, lines 21-24.
Mueller discloses providing transparent optical filtering elements which include thin layers of stable fluorescent materials. The elements both absorb and emit visible radiation by transmission. Such optical elements are ideally suited for use as sunglasses, but can also be utilized in ski goggles. See col. 2, lines 54-60.
Regarding claims 21-24, 38 and 39, one of ordinary skill in the art would have found it obvious in view of the teachings of Mueller to configure an eyewear for placement in front of an eye to allow light to reach the eye; and one or more filters having transmission spectra within a range that approximately spans 450 to 570 nm associated with blue or green light, wherein the one or more filters is configured to block light spectra outside of said range and to allow the blue or green light to reach the eye for administering light therapy to a subject exhibiting pain. The skilled artisan would have found it desirable to block the ultraviolet and near infrared light from the sun to reduce pain. 
Regarding claim 25, one of ordinary skill in the art would have found substituting glasses for an equivalent optical contact lens for the eyewear because it is well known to interchange contact lenses for eyeglasses.  
Regarding claim 26, one of ordinary skill in the art would have found the transmission spectra of the one or more filters within a range that allows only the green light to pass therethrough to be a desired feature common in sunglasses to reduce eye stress for outside activities in sunlight.  
Regarding claim 27, one of ordinary skill in the art would have found the use of one or more filters for administering light therapy using light having broader spectra than the range 450 to 570 nm to be a desirable feature while allowing the blue or green light to be administered to the eye due to blockage of unwanted light spectra.  
Regarding claim 28, one of ordinary skill in the art would have found the light having the broader spectra to include one or more of: a white fluorescent light, sunlight after passing through a glass window, or a white light emitting diode (LED).  
Regarding claim 29, one of ordinary skill in the art would have found the administering light of 4 to 1000 lux to be an obvious light intensity equivalent to outside sunlight.  
Regarding claim 30, one of ordinary skill in the art would have found the pain of neuropathic pain to be associated with bright sunlight.  
Regarding claim 31, one of ordinary skill in the art would have found the device is part of a system that includes a sunlight source for providing the light.  
Regarding claim 32, one of ordinary skill in the art would have found using one or more light sources having a broad spectrum light to be an equivalent sunlight source.  
Regarding claim 33, one of ordinary skill in the art would have found using an LED light source to be an equivalent broad spectrum light source for sunlight.  
Regarding claim 34, one of ordinary skill in the art would have found it obvious to configure the one or more light sources to emit light at a particular time of day corresponding to natural daylight from the sun.  
Regarding claim 35, one of ordinary skill in the art would have found it obvious to program the particular time of day because daytime programming is common and well known for providing particular light intensities for specific times of sunlight.  
Regarding claim 36, one of ordinary skill in the art would have found it obvious to configure the device to be exposed to illumination of approximately 575 lux to 600 lux because this is equivalent to bright sunglight.  
Regarding claim 37, one of ordinary skill in the art would have found it obvious to configure the device to allow illumination having a luminous power per area of as low as 4 lux to reach the eye so as to not damage the retina.  
Regarding claim 40, one of ordinary skill in the art would have found it obvious to configure the one or more light sources to be automatically activated because sunlight is automatically activated.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,857,382. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are directed to an obvious device configuration capable of performing the claimed method of claims 1-17 of U.S. Patent No. 10,857,382.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
8/23/2022